Kupferman, J. P. (dissenting in part).
The parties were clearly domiciled in New York. The defendant wife took advantage of the opportunity, while being in their second home in Connecticut, to bring legal proceedings in that State, and the plaintiff husband immediately started proceedings in New York State.
The Uniform Child Custody Jurisdiction Act (Domestic Rela*599tions Law, art 5-A, § 75-a et seq.), which both New York and Connecticut have adopted, was not meant to justify forum shopping, but rather to avoid interference with legitimate custody proceedings. (See 1977 Survey of New York Law, Family Law, Foster and Freed, 29 Syracuse L Rev 568, 570; see, also, Gersten v Gersten, 61 AD2d 745.) The court was therefore correct in enjoining prosecution of the action in Connecticut by the wife. There had been no custody determination in Connecticut at the time of the New York decree. Therefore, in accordance with section 14 of the Uniform Child Custody Jurisdiction Act (our equivalent section is Domestic Relations Law, § 75-o), the Connecticut court could not modify our decree, the New York court properly having jurisdiction. (See Children of Divorce & Separation, Senator Malcolm Wallop, 15 Trial, No. 5, May, 1979, pp 34, 35, col 3.)
Nonetheless, I would modify in one respect. The plaintiff husband was granted physical custody on weekdays, and the defendant wife was granted physical custody on weekends. This was on the assumption, then valid, that the children were residing with the mother on weekends in Connecticut, but attending school in New York. The situation has now changed, and there should be a hearing with respect to the question of who is best suited to obtain custody and as to visitation.
Birns and Sullivan, JJ., concur with Lupiano, J.; Kupferman, J. P., and Silverman, J., dissent in part in an opinion by Kupferman, J. P.
Order, Supreme Court, New York County, entered on February 5, 1979, modified, on the law, to the extent of reversing so much of said order as (1) enjoins defendant from further prosecution of her divorce action in Connecticut, (2) awards temporary custody of the parties’ children to plaintiff from Monday to Friday and restricts defendant’s custody to weekends, and (3) enjoins defendant from enrolling the children in school in Connecticut and if they are already so enrolled, directs her to terminate such enrollment and to return the children to New York City for continuation of their education, and, as so modified, affirmed, without costs and without disbursements, and the matter remanded for further proceedings in accordance with the opinion of this court filed herein.